DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “channel layers” in the third line of the claim.  It is unclear whether it refers to “channel layers” recited in the second line of the claim.  It is recommended to replace the limitation with “the channel layers”.
Claim 1 recites the limitation “two adjacent dummy gates” in the 6th line of the claim.  It is unclear whether it refers to “a plurality of dummy gates” recited in the 5th line of the claim.  It is recommended to replace the limitation with “two adjacent ones of the dummy gates”.
Claim 1 recites the limitation “laterally adjacent” in the last line of the claim.  It is unclear what “laterally adjacent” indicates.
Claim 2 recites the limitation “sacrificial layers” in the first line of the claim.  It is unclear whether it refers to “sacrificial layers” recited in the second line of claim 1.  It is recommended to replace the limitation with “the sacrificial layers”.
Claim 2 recites the limitation “channel layers” in the first line of the claim.  It is unclear whether it refers to “channel layers” recited in the second line of claim 1.  It is recommended to replace the limitation with “the channel layers”.
Claim 8 recites the limitation “laterally adjacent” in the last line of the claim.  It is unclear what “laterally adjacent” indicates.
Claim 12 recites the limitation “laterally adjacent” in the last line of the claim.  It is unclear what “laterally adjacent” indicates.
Claim 13 recites the limitation “source/drain material” twice in the first line and the second line of the claim.  It is unclear whether it refers to “source/drain material” recited in the 13th line of claim 1.  It is recommended to replace the limitation with “the source/drain material”.
Claim 15 recites the limitation “channel layers” in the third line of the claim.  It is unclear whether it refers to “channel layers” recited in the second line of the claim.  It is recommended to replace the limitation with “the channel layers”.
Claim 15 recites the limitation “a lowermost layer” in the third line of the claim.  It is unclear which layers that this limitation refers to.
Claim 15 recites the limitation “an upmost layer” in the 4th line of the claim.  It is unclear which layers that this limitation refers to.
Claim 15 recites the limitation “two adjacent dummy gates” in the 7th line of the claim.  It is unclear whether it refers to “a plurality of dummy gates” recited in the 6th line of the claim.  It is recommended to replace the limitation with “two adjacent ones of the dummy gates”.
Claim 15 recites the limitation "the adjacent outside dummy gate" in the 12th and 13th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the outside dummy gate”.
Claim 16 recites the limitation “sacrificial layers” in the first line of the claim.  It is unclear whether it refers to “sacrificial layers” recited in the second line of claim 15.  It is recommended to replace the limitation with “the sacrificial layers”.
Claim 16 recites the limitation “channel layers” in the first line of the claim.  It is unclear whether it refers to “channel layers” recited in the second line of claim 15.  It is recommended to replace the limitation with “the channel layers”.
Claim 21 recites the limitation “source/drain material” twice in the first line and the second line of the claim.  It is unclear whether it refers to “source/drain material” recited in the 14th line of claim 15.  It is recommended to replace the limitation with “the source/drain material”.
Claims 2-14 and 16-22 are rejected because they depend on the rejected claims 1 and 15.

Allowable Subject Matter
Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu et al. (US 9431301 B1) teach a nanowire FET having three dummy gates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/24/2022